Community guidelines for the development of the trans-European transport network (recast) (debate)
The next item is the report by Mr Simpson, on behalf of the Committee on Transport and Tourism, on the proposal for a decision of the European Parliament and of the Council on Community guidelines for the development of the trans-European transport network (recast) - C7-0111/2009 -.
As Mr Simpson cannot be here, Mr El Khadraoui will speak on his behalf.
deputising for the rapporteur. - Madam President, the Chair of the Committee on Transport and Tourism, Mr Simpson, is not able to join us today and has asked me to read out his statement.
The recast on the development of the guidelines of the TEN-T network seeks to bring together the various amendments adopted over the years to the guidelines and to incorporate amendments that take account of the enlargement of the EU to 27 Member States.
To give a bit of background to the report, the guidelines give direction to the development of the Trans-European transport network. The objective is to establish the network gradually by 2020 by integrating land, sea and air transport infrastructure networks throughout the Union.
Turning back to the report at hand, it is, strictly speaking, a codification of the legislative text, but, because the Commission made some minor changes to the annex, they were forced to do it via the recast procedure. The changes to the annex are to correct initial mistakes that were made during the accession of the 10 new Member States that joined in 2004. The changes are not about updating the maps or making any substantive changes.
The two changes the rapporteur has introduced to the report involve minor modifications in the recitals and some technical corrections to the maps. These are in line with the changes made by the Council and in line with correcting the guidelines.
Following the Commission's advice, the decision was taken, both by Council and by Mr Simpson as rapporteur with the backing of the Transport Committee, not to make any substantive changes to the guidelines. The rapporteur is, however, aware that the Greens have retabled their own amendments seeking to update the line between Munich city and Munich airport, but the rapporteur would like to reiterate the point that the changes we are making in this report are about correcting the text, not updating it.
The point of this recast is to bring everything into order ahead of the real revision of the guidelines during early 2011. It is important to ensure the clarity of the guidelines in preparation for the more substantial changes that will take place next year. We are all eagerly awaiting the real revision of the guidelines and the chance to further develop the TEN-T network but, in order to get to that stage, we need to get the current legislation right, and that is what we have done here.
Member of the Commission. - Madam President, I am very grateful to the speaker and rapporteur. This is exactly what we have been looking for, so that is why I have on this point nothing to add because I think it describes exactly what is at issue.
I will just concentrate on this measure revision, where we stand on it, because it is important to see it being the process. Based on the Green Paper of April 2009, the Commission has launched a public consultation with more than 300 answers and set up six expert groups, which help to work on the results of consultation in a new policy proposal.
In a very short time, there will be a proposal to the college, a document that will outline the methodology for establishing the new trans-European transport network. So we foresee that this could be presented to the college on 5 May.
Then this methodology will definitely be presented to this House and the Council. The Commission will then engage in the preparation of the proposals for the new TEN-T and its financing.
So, our expectation is that we will be able to adopt this in the college in the first semester in 2011. I am very grateful to Parliament for understanding the necessity for minor changes and I am looking forward to our having a very broad and strong debate on new outlines for the trans-European transport network in the months to come.
Madam President, Commissioner, ladies and gentlemen, I should like to thank those Members who, following the information imparted by the rapporteur and also by the shadow rapporteurs, have allowed the swift conclusion of the parliamentary process concerning this matter. They have desisted from tabling amendments which, although acceptable in terms of their content, would have been an obstacle to the adoption of this codifying text.
We are now in a position to give the Commission the basis for the programming of the TEN-T of the next decade. In a specific effort to make the timescales shorter, from the moment the rapporteurs took up this matter, they reached an agreement not to table amendments that were not agreed on with the Council. The Committee on Transport and Tourism has approved the technical modifications examined by the legal services of Parliament and of the Council, and the Council has stated that it can conclude at first reading if we vote along these lines, which is entirely acceptable.
The few changes made by the Committee on Transport and Tourism are consistent with this objective, and I regard them as appropriate and useful for presenting a coherent and accurate final text. Therefore, I support the amendments tabled, although I do not consider appropriate at this time the amendment tabled by the Group of the Greens/European Free Alliance, which has already been rejected in the vote within the Committee on Transport and Tourism.
Although the content of the amendment - namely the modification of a map relating to Munich Airport - is acceptable, there will be an opportunity to table it again during the review of the TEN-T, which could even take place by summer, since the work in the European Commission is progressing quickly.
This technical document allows Annex I to be updated by including the maps of all Member States and the target deadline to be changed to 2020. The in-depth debate on updating the list of TEN-T projects is planned for the end of the year. This list should include the development of Black Sea maritime corridors, road links with the Republic of Moldova and Ukraine, as well as the extension of the current priority projects 6 and 17 so that the high-speed railway line can reach Bucharest and Constanţa.
The eruption of the volcano in Iceland has highlighted to us the weakness of the European transport system. The European Union ought to have had an efficient system for redirecting passengers to other forms of transport. It is becoming absolutely vital for a trans-European transport network to be developed so that high-speed railway lines can serve not only all the Member States' capitals but other large European cities as well. Another increasingly important aspect is the development of transport along inland waterways and the European maritime corridors.
Madam President, the trans-European networks are a topic which is keeping us busy in this plenary session, and which should keep us even more busy. We now have a recast, and some people - Mr Silvestris, for example - have been surprised that the Greens have put forward amendments proposing changes to the list of the trans-European networks, or what is considered to form part of this.
They must not forget that what we have suggested involves a special case: namely where the Member State itself has said that this part of the trans-European networks is only a feeder and will therefore no longer be relevant for us; this famous flight path - now I am talking like Mr Stoiber; I think this is contagious, and quite dangerous - is something we do not want to build any more; one would, so to speak, have built a feeder to Munich Airport. This is the reason for our amendment, therefore.
I also generally think, however, that we should apply ourselves with particular care to revising the trans-European networks, and we should consider a point which is particularly important to me. There is a study by a Dutch person - I will gladly pass it on to the Commissioner, when he is here - which, for me, is very relevant for the coming debate, and which shows that the costs of a large project - and it very often involves large projects - are, as a rule, underestimated by an average of 45%, and their benefit is always overestimated, since that is needed in order to implement the project. That means that we must completely rethink the cost estimate for trans-European projects, and I would call on you to do that. It is our responsibility to give our citizens good, clear information.
The definition of trans-European transport networks is a fundamental step towards improving transport connections for residential and industrial areas across Europe.
While in the North, West and South of Europe, railways and roads terminate at sea ports, roads and railways in the East have the enormous potential to continue eastwards across the whole of Asia to the shores of the Pacific.
Asian countries such as China, Japan and India are experiencing significant economic growth and are becoming major trading partners for European companies. It is therefore necessary, along with the construction of an internal European transport structure, to also open up transport routes to the East.
The broad-gauge railway line from Vladivostok reaches the border of the EU at Čierna nad Tisou. A project has been drawn up for this line to be continued to Vienna, linking it to the Danube, to the ports and, of course, to the European network.
In my opinion, projects such as this should also receive very significant support in the future. Thank you.
(DE) Madam President, yes, I rather prefer 'non-attached'. Even though, at this point, we are only talking about a recasting of the guidelines, I would nevertheless like to take the opportunity to mention a project that is particularly problematic for Austria. The Brenner Base Tunnel is part of the high-speed rail axis from Berlin to Palermo and the trans-European transport network programme and it is intended to cross under the Innsbruck to Bozen axis.
The current situation is that the EU has left Austria, Tyrol, northern Italy and also southern Germany in a state of uncertainty and there is a risk of the tunnel becoming a black hole for billions of euros. The original cost estimate of EUR 4.5 billion from 2002 has long since been exceeded and experts expect higher construction costs in the region of EUR 16 billion. Moreover, the financing has still not been clarified. In principle, the project is supposed to be financed partly by the Member States concerned and partly by the EU. However, the EU refuses to make a legally binding promise for the period after 2013 and, as a result, is leaving the aforementioned countries in a state of uncertainty.
That is not all, however. Of course, in order to ensure that the tunnel is fully utilised, appropriate feeder lines also need to be established. The catchment area concerned stretches from Munich in the north to Verona in the south and, in this regard, the financing is totally unclear, including on the Italian side. My request is therefore that, when the TEN projects are launched, they must not be subject to insufficient planning by one party, leaving the Member States concerned to foot the bill. The EU must accept at least 50% of the costs, and the planning and the promises must be forthcoming with due speed.
(DE) Madam President, Commissioner, ladies and gentlemen, these guidelines for the development of the trans-European transport networks initially sound very technical. However, the rapporteur, Mr Simpson, has already pointed out that they are, of course, vital from the point of view of future economic development in Europe.
Roads are the arteries of our economy. That is something on which we all agree. We also have to acknowledge time and again that, as an economic and trading centre, Europe is in competition with the large economic and trading centres of America and South-East Asia. It is therefore necessary for us to develop our inland transport systems for the domestic market while, on the other hand, of course also linking Europe's export capacity with the development of the trans-European networks and continuing to strengthen them further.
The purpose of traffic arteries is to take up originating traffic and turn it into terminating traffic and ultimately, to take it to where the customers are. The big issue in this regard is, of course, that the development of major traffic axes is also intended to provide access to the area and thus has an economic development role - we really must not forget that. Europe is a continent that has very many coastlines and very large ports and these ports need to be linked together - in this regard, mobility is essential. However, we must not simply take a 'just-in-time' approach. We also need to work in a cost-effective, environmentally sound and environmentally friendly way. This will be particularly important in future.
An absolutely crucial question will be: can we turn the north-south and east-west links that we currently have in terms of rail, road and inland waterway systems into a real network, because we have to acknowledge that there are bottlenecks here that we need to get round. In this regard, there are, of course, certain things that need to be taken into account. When it comes to the longest trans-European axis - from Palermo to Berlin - this should be extended further via Rostock in the direction of Scandinavia. These are things that we will need to take into account in future.
(The President cut off the speaker)
(ES) Madam President, the text that we are concerned with today updates and consolidates the procedure for establishing trans-European networks, to prepare us for the definitive launch of the penultimate and final phases of the review, now in a Europe of 27 that is richer and more spatially complex and which has new, innovative mobility needs.
The Trans-European Transport Network Executive Agency is now almost fully up and running, we have almost all the coordinators for the corridors, and we hope that soon, we will have the remaining ones so that they can promote the corridors that we need.
Our neighbours, especially in the Mediterranean, also have enormous expectations regarding these networks and their own networks, and we are looking forward to receiving the communication that the Commission has promised us on the methodology, which will complement the consultation and the debates, before starting work on one of the most exciting exercises for our Committee on Transport and Tourism.
The mobility and cohesion network is becoming a reality and, for the first time, it will connect the EU-27 common area in an integrated and dynamic way. It will identify the essential hubs - ports, airports and logistical hubs - overcoming the border barriers. It will include, among other things - if you will allow me to mention it -breaking through the centre of the historical barrier of the Pyrenees with a low-level tunnel. It will thus achieve a plan for the future of 21st-century Europe that has such strength of conviction that it will secure the necessary funding.
That is our challenge, but for now, we will be more humble and limit ourselves to approving this first legislative polishing exercise, for which I would like to congratulate our Chair, Mr Simpson.
(DE) Madam President, ladies and gentlemen, the Transrapid system should not be included in these guidelines. It does not fit into the European landscape. It does not reduce the differences between the systems that we currently have; it increases them. We have paid out billions to create a uniform system, and here billions are being paid out at national level to counteract that. That cannot be allowed to happen!
Although the European Parliament had previously come out against the Transrapid system, it suddenly reappeared in 1996 as a project between Berlin and Hamburg. It then suddenly disappeared again - and no one knows why. In 2004, the Transrapid link between Munich airport and Munich Central Station appeared just as suddenly. That was then halted in Germany, with the additional support of the State Government of Bavaria. There was agreement about scrapping this project - no one wanted it any more. That is why it must no longer be included in these guidelines.
After leaving office, the former Minister-President of Bavaria, Edmund Stoiber, was appointed to campaign for a reduction in bureaucracy here in Europe. That is his responsibility. He is also the one who now has to take the decision that this Transrapid system does not belong in these guidelines. That is something that we should all take note of. We must get rid of this Transrapid system. It was a nice model from a scientific perspective, but it has no place in Europe. It does not belong here and, as such, does not belong in these guidelines.
(DE) Madam President, I would like to take the opportunity to congratulate the rapporteur, Mr Simpson, and, at the same time, express my regret that he cannot be with us here today. We will manage, nevertheless. I would particularly like to express my congratulations for taking the approach of essentially leaving things as they are in these guidelines, because there is one principle that is very important, namely reliability and calculability on the part of the European legislator. That is certainly fulfilled with this report.
Secondly, I would like to mention that we also need a proposal for the future when we can once again decide what is really part of the TEN system and what is not. We could conduct the debate in the way that it is, to a certain extent, already being conducted. Some people are arguing charismatically in favour of linking a boot with an island and the others say that that absolutely must not be included. However, that is the wrong way to go about it. We need to look at what adds value for the European Union and European taxpayers. Moreover, support should clearly be provided in places where the Member States are already doing something, where something is happening, because then, something really will happen and we will not have a situation where TEN plans are made that are then never implemented. European citizens and passengers will benefit, as will those Member States that commit themselves ultimately to moving traffic away from the roads and on to the rail system.
(DE) Madam President, as a result of the fall of the Iron Curtain and of Central European integration, the Baltic-Adriatic Corridor is, as we know, currently regaining the importance that it had before the collapse of the Danube Monarchy. The EU has, of course, already confirmed the importance of the Baltic-Adriatic Corridor by giving priority status to the northern part from Gdańsk to the Czech Republic. However, it would be even more important to also give the development of the southern part via the Austrian Southern Railway to Italy the same level of priority.
In this network, in particular, which carries half of all goods and passengers, we need to neutralise a dangerous bottleneck situation. Only the Koralm Tunnel will be able to permanently eliminate the barrier posed by this bottleneck.
The people living along the transit routes are, as we all know, paying a high, and rising, price for the increasing volume of traffic. Only the complete development of this southern corridor will lead to the sort of switch from the road to the rail system that could not be expected to be achieved by any other infrastructure measures in Austria.
(RO) At the moment when all the air traffic throughout Europe is experiencing severe disruption due to the volcanic eruption in Iceland, the need to develop pan-European transport networks is even more obvious than ever.
The European Union should be giving particular support to the development of the transport infrastructure and its interconnection with the main European transport routes in the countries which have joined the EU in recent years. Romania has three pan-European corridors crossing its territory, 4, 7 and 9, which are all closely linked to the Black Sea port city of Constanţa. I feel that particular attention must be focused on corridor 7.
The Danube is part of the main trans-European Rhine-Main-Danube transport waterway, which links the North Sea and Black Sea via the ports of Rotterdam and Constanţa. It could provide Europe with a proper transport backbone. However, cooperation must be established in order to raise the profile of these transport corridors as soon as possible.
(DE) Madam President, the trans-European networks are indeed utilised for regular traffic in Europe. We could even say that the traffic is the absolute backbone of the entire European internal market, which is, of course, one of our main aims in Europe. Therefore, we absolutely must take care to ensure that all corridors are indeed developed and to discover where there is a need for financing and where the EU should concentrate its efforts.
Of course, it is clear that there are always national interests. We have seen it already today: some people talked about the Danube, others talked, in particular, about southern Europe and others still talked about the Brenner Base Tunnel. These traffic corridors are found all over Europe. The aim is for them to be generally continuous throughout Europe so that not only goods, but also people, can be transported from A to B. That is the task facing us. As I said before, it is natural for each of us to attach importance to our own regional requirements. We need to make sure that we avoid bottlenecks and, above all, that we have a truly functional network for all means of transport. That is what it is all about, and that is also what we will debate accordingly.
(DE) Madam President, during this debate, the Brenner Base Tunnel and the new rail route from Munich to Verona have also been mentioned. Currently, around 50 million tonnes of goods are transported by road on this route and so this tunnel is urgently needed. However, it has also been said today in this Chamber that on both sides of the Brenner - in both Austria and Italy - it is difficult to finance the project. Financing on the Italian side would easily be possible by reallocating the revenue from the road tolls, from the Brenner motorway, to fund the rail route. For this to happen, however, it would be necessary for the concession for the Brenner motorway not to be put out to tender - as is the current intention as a result of pressure from Europe - but for the Italian State to be given the opportunity to extend this concession for at least another 50 years instead of it being awarded to private tenderers. Otherwise, there will be no cross-financing, which would mean that it would be extremely unlikely for the TEN route to be developed on the Italian side.
(ES) Madam President, Parliament is going to adopt this recast on the trans-European networks, and I would like the Commission to tell me as specifically as possible when we are going to be able to have access to the communication on the methodology.
As you know, Commissioner, this is one of the Spanish Presidency's priorities, and we are now crossing the half-way mark. I would therefore like to know as specifically as possible when we will be able to have this text, as Parliament is going to adopt the recast now and will therefore be free to examine this new text.
Member of the Commission. - Madam President, again I would like to thank the Committee on Transport and Tourism for its support for this technical recast and I hope that the vote in plenary will confirm it.
Today's debate was on a broader scale and it will help to propose a methodology. Commission Vice-President Kallas will send the proposal to the college on 5 May. It took a bit of time because this new Commission has not been in place for long, and it takes some time for the new college to prepare proposals.
What I take away from this debate is that this House very strongly supports trans-European network policy. I believe that without a well-interconnected infrastructure, in transport or in energy or in telecommunications, it is very difficult to speak about Europe. I believe this debate will help us to shape our proposal for methodology, which basically means that the Committee on Transport will have a chance to speak about it if everything goes well in May.
deputising for the rapporteur. - Madam President, I would just like to thank the colleagues who have contributed to the debate today and reiterate my point that we are looking at correcting mistakes made in the past and not at making any substantive changes.
That will come later on with the real revision of the guidelines and, of course, we are looking forward to that debate. For this reason, the rapporteur, Mr Simpson, and myself, as coordinator for my group, will be instructing my own political group to vote against the amendment put forward by the Greens. We hope that the other political groups will be able to support us on this.
The debate is closed.
The vote will take place during the next plenary sitting in Brussels.